Order filed January 14, 2021.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00783-CV
                                  ____________

DEBRA GILDER, INDEPENDENT ADMINISTRATOR OF THE ESTATE
            OF JOHNNY ALLEN GILDER, SR., Appellant

                                        V.

  CECIL BOYKIN, HENRY CHAVEZ, CHRISTINA CHAVEZ, ANDRES
             ALVARADO, DIANA FRANCISCO, Appellees


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 18-10-25206

                                   ORDER

      Appellant’s brief was due January 8, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before February 8, 2021,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.